Citation Nr: 1715259	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a recurrent right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for a recurrent left ankle sprain.

3.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD), evaluated as 0 percent disabling from September 1, 2004, and 10 percent disabling from January 20, 2015.

4.  Entitlement to an initial increased rating for grade 1 spondylolisthesis L5-S1 with associated spondylosis, evaluated as 10 percent disabling from September 1, 2004, 20 percent disabling from February 16, 2006, and 40 percent disabling from May 20, 2015. 




REPRESENTATION

Veteran represented by:	Lawrence W. Stokes, Jr.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1980 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction over the appeal is currently with the RO in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record. 

The issues of entitlement to increased initial evaluations for left ankle, right ankle and spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From September 1, 2004 to May 15, 2015, the Veteran's GERD was characterized by persistently recurrent epigastric distress, pyrosis, regurgitation and substernal pain.

2.  From May 16, 2015, the Veteran's GERD has been characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, and productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  From September 1, 2004 to May 15, 2015, the criteria for a 10 percent rating, but no higher, for GERD are met.  38 U.S.C.A. §§ 1155  5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2016).

2.  From May 16, 2015, the criteria for a 30 percent rating, but no higher, for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1-4.14, 4.20, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected GERD is rated  0 percent from September 1, 2004, and 10 percent from January 20, 2015, under DC 7346.  He asserts that the symptomatology of his GERD presents a greater degree of impairment than the currently assigned evaluations suggest.  See March 2005 Notice of Disagreement; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, as there is no specific diagnostic code for GERD, the Veteran's GERD has been rated by analogy under 38 C.F.R. § 4.114, DC 7346, hiatal hernia.  The criteria under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

Under DC 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity.

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.114, DC 7346 (containing no reference to the effects of medication); Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).

In September 2004, the Veteran received a VA examination in connection with his GERD claim.  During the examination, he reported burning in his chest, indigestion and regurgitation.  He described these symptoms as occurring "every four months."  However, in his March 2005 NOD, the Veteran reported that his GERD symptoms occurred "year round."  See March 2005 NOD.  The Board affords the Veteran the benefit of the doubt in this regard, and concedes the presence of recurrent epigastric distress throughout the appeal period.  

At the September 2004 VA examination, the Veteran denied experiencing abdominal pain, blood in his stool, nausea or vomiting.  He reported good relief from taking Zantac.  See also Board Hearing Tr. at 28-31.  Physical examination revealed the abdomen was soft, nontender, nondistended, with no hepatosplenomegaly or masses and positive bowel sounds.  The examiner diagnosed GERD, treated roughly three times per year with Zantac.

During a more recent January 2015 VA examination, the Veteran reported persistent recurrent epigastric distress, pyrosis, reflux, substernal pain, and nausea occurring two to three times per week, and that his GERD required him to take breaks from work to drink cold water and take medication.  However, he specifically denied dysphagia, regurgitation, weight loss, anemia, vomiting, hematemesis and melena.  

The above-cited evidence demonstrates the presence of persistently recurrent epigastric distress, pyrosis, regurgitation and substernal pain.  However, even without considering the ameliorative effects of medication, there is no indication in the record of any dysphagia or considerable impairment of health during this period, which is in accordance with the Veteran's April 2015 testimony that his GERD symptoms are worse now than they were before.  See, e.g., January 2006 treatment record (noting no weight loss or fatigue, and that the Veteran was well-nourished and well developed); Board Hearing Tr. at 32-33; see also Melson, supra.  For these reasons, a 10 percent rating, but no higher, is warranted from September 1, 2004 to January 19, 2015.

However, beginning May 16, 2015, the date of his most recent examination, a 30 percent rating is warranted.  It is on this date that the Veteran first endorsed dysphagia and vomiting in relation to his GERD.  Additionally, the examiner noted that the Veteran has made lifestyle changes to accommodate his GERD, which corresponds to a considerable impairment of health that allows for assignment of a 30 percent rating under DC 7346.  

The Veteran has not met the criteria for a 60 percent rating at any point during the appeal period.  In this regard, although the Veteran now reports vomiting, he has specifically denied material weight loss, hematemesis, melena, and anemia, and there is no indication of any severe impairment of health.  See January 2006 treatment record; January and May 2015 VA examination reports.  As such, the preponderance of the evidence fails to show the Veteran's GERD symptoms approximated a 60 percent rating during the period on appeal.  Therefore, except as indicated above, further staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 


ORDER

From September 1, 2004 to May 15, 2015, the criteria for a 10 percent rating, but no higher, for GERD are met.  

From May 16, 2015, the criteria for a 30 percent rating, but no higher, for GERD are met.  
REMAND

The most recent May 2015 VA examination of the ankles is inadequate under the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016)(the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, new examinations should be obtained on remand, as well as a retrospective opinion on the measurements required by 38 C.F.R. § 4.59.  
Moreover, while any examination deficiency is inconsequential to the current staged rating of 40 percent for the spine, a retrospective medical opinion on the measurements required by 38 C.F.R. § 4.59 is necessary for the earlier portion of the appeal period for this claim.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of a disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period).  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral ankle disabilities and to provide retrospective opinions as to the severity of his bilateral ankle and lumbar spine disabilities over the appeal period.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The left and right ankles should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since September 2004) of the left ankle, right ankle and lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.  An assessment of the lumbar spine is only necessary from September 2004 to May 2015.

A rationale for any opinions expressed should be set forth.  If unable to provide an opinion without resorting to speculation, the examiner should explain this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.   Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


